Cite as 2016 Ark. 431

                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS JUDICIAL                         Opinion Delivered   December 1, 2016
DISCIPLINE AND DISABILITY
COMMISSION




                                      PER CURIAM


       Judge Mark Lindsay, of Fayetteville, Arkansas, and Judge David Guthrie, of El Dorado,

Arkansas, are appointed to the Arkansas Judicial Discipline and Disability Commission for

six-year terms to fill the expired terms of Judge Jim Spears and Judge Don Glover, to expire

on December 31, 2022. We thank Judge Lindsay and Judge Guthrie for accepting these

important positions.

       The court thanks Judge Jim Spears and Judge Don Glover whose terms will expire on

December 31, 2016, for their service to this important commission.